 

 

 

esse Tooassi pan ‘Bock Ried Beaded bage t of 24

Ralph L. Sanders 19-24331-PGH Delay Mr Johnson

Dear Honorable Judge Paul G. Hyman, Jr
UNITED STATES BANKRUPTCY COURT

 

United States Courthouse ae US. BANKRUPTCY COURT
80, DISTRICT OF FLORIDA

299 E. Broward Blvd.

Courtroom: 301 / Chambers: Room 303 OP 29 2020
Fort Lauderdale, FL 33301
CALED RECEIVED

any EL EIT EE:

 

 

 

;

1 am objecting to Mr. Johnson's request to quit in the middle of litigation until | have a replacement law

firm. (30 days?)
Background

The following is a Ralph Sanders issue only does not help pay have been Mr. Johnson's client in the past.
Mr. Johnson becomes accustomed to my depression. 11 meds for a number of years can be traced to
another legal Federal case 16-cv-63040 (see item ...) | was the plaintiff, and my employer was the
defendant. In the case, in order to win, Temenos, Morgan Lewis and Bookies (MLB), and indirectly Bank
New York Mellon as Temenos Swiss exchange and SEC represented committed five counts on Fraud
upon the court in their motions for summary judgment, in addition, accused me of committing Fraud in
the Fort Lauderdale Bankruptcy court. Per my Bankruptcy attorney, Mr. Michael Johnson, and Mr.
Robert Bigge emails. They stated the Temenos/MLB statement is false. The five counts fraud upon the
Federal! court is documented through video disposition and emails to MLB about the inaccuracies in
their motions. Being accused of Fraud has some nasty side effects even getting a job. One of the
recurring responses was that | was in bankruptcy, and the law firm was not certain how the payout

would occur. The recurring response occurred even recently with Law Firm of Merlin Law Group in Mary

Ralph L. Sanders CACE 19-24331 Page 1 of 5

pf x bea Tv fe ge (2. ayyol At
ase sass OH Wockeo Ha Vereed PAGS 5 852

Ralph L. Sanders 19-24331-PGH Delay Mr Johnson

2020. "Great case and your homeowner insurance company committed two breaches of contract which

! have five years" That does not help me now.

Regarding my denial of Mr. Johnson request to quit the case and dispute his negative view that the case

is winding down

1. Bank New York Mellon/SLS is dual tracking the mortgage mediation and foreclosure. | had sent
the letter from SLS/BNYM to Mr. Johnson since Mr. Johnson was not copied on the fetter. My

question to Mr. Johnson was about the amount SLS states that | am in arrears, $25,000 as a

 

ground for foreclosure. That figure is considerably different than the figure present to the
Bankruptcy court. Letter in the next email
2. My homeowner's insurance policy due to possible condemnation. There would be monies for

personal property that can pay what is owed. In the past, friends come and go, my/our home

 

becomes more of a storage spot, and | use to go garage sales (when | had a car). Per other
lawyers, if BNYM/SLS attempts to pull the case, a good lawyer can contest based on the
insurance claim and other factors. Mr. Johnson's response was one. Ask the client (me) how Mr.
Johnson does something in bankruptcy court. 2. Turn the responses in Avvo into negatives
response. | called Attny Timothy S. Kingcade office is a Yes to both of my questions., can BNYM
request to pull the asset out from chapter 13 protection, and yes, can the debtor contest BNYM,
Mr. Johnson could have asked his peers and/or called Attny Kingcade office.
https://www.miamibankruptcy.com

3. There have been meetings where | have informed that i did not need to attend. There was the
recent scheduled meeting with Trustee Robin Weiner. She would have gotten an earful from me

about how being in bankruptcy is working against me (venting)

Ralph L. Sanders CACE 19-24331 Page 2 of 5

Ard

 
“ase 19-24331-PGH Doc bo ‘Pied beie20 Page 3 ot 24
Ralph L. Sanders 19-24331-PGH Delay Mr Johnson

4. Another item, which Mr. Johnson did not grasp the concept of, as | am almost part of the
Hernandez et al vs. Wells Fargo nationwide class action of breach of contract_wrongful
foreclosure.

a. My mortgage was with Wells Fargo

b. When we fell behind in payments due to wife cancer, pay cuts, and other issues. WF
notified us they (WF) were going to file a foreclosure

c. WF before filing the foreclosure signed the mortgage to BNYM, but WF still operated as
BNYM agent

d. WF approved us for HAMP using their faulty software

 

e. Three payment made
f. WF denied us for permanent mortgage modification with no reason or 2" guess reasons
that were not valid (Attny Treeps)
g. 2019. Geta sorry for software mess letter from WF
h. Shad to go pro se to file an appeal on my foreclosure. Johnson was aware
5. When Merlin Law group stated that | had a great case, but because of bankruptcy and

foreclosure, they turned down. After %-hour of venting, !| called SLS and explained what had

 

happened and why. [.e., our mutual assets have issues, and | need legal help. SLS referred me to
their National Bankruptcy Service. | explained what had happened (denial by law firm due to
bankruptcy), and it was not the first time. They advise me to send a packet to the SLS Customer
Escalation department. | send the packet by USPS and email.

BNYM/SLS response was to send a letter dated June 1, 2020, that we are foreclosing on you. The
MMM was scheduled for June 4, 2020. HELP

There are other issues/' missteps’ on MR. Johnson part, but...

Ralph L. Sanders CACE 19-24331 Page 3 of 5

f
f

Bd.

 
Case 19-24331-PGH Doc 85 Filed 06/29/20 Page 4 Of 26
Case 19-24331-PGH Doc 80 Filed 06/16/20 Page 4 of 24

Ralph L. Sanders 19-24331-PGH Delay Mr Johnson

| have no issue with Mr. Johnson quitting my case. Back in April 2020, | had talked and
emailed the Loan Lawyers Group about replacing Mr. Johnson due to my case(s) were more of a
challenge. Attny Laura Hoy called me and advised me to stay with Mr. Johnson due to Trustees

do not like it when clients change lawyers. https://www.fight13.com/attorneys/laura-ho

1. My Bankruptcy Case is about Ralph Sanders staying in his home

2. The class action of a 5** Amendment violation involving Inverse Condemnation that | am
starting involves 13-16 out 19 homeowners. Law Firm | had talked with and emailed is
Merlin Law Group. https://www.merliniawgroup.com/loss/inverse-condemnation/ Great
case but See separate writeup sent to the Miami Herald newspaper for investigation

3. Class action regarding how many other people have been foreclosed on by the clean hands’
banks due to their agent, Wells Fargo action. How to find the case, County records would
reflect which mortgages have the "Wells Fargo assign ..." and within a year, the clean hands’
bank files foreclosure with the amount owed is greater than one year of mortgage
payments. Then comes the leg work to determine if WF had offered Hamp and later denied

the HAMP

| can't help with items 2 & 3 if | don't have anyone watching my back, i.e., for the

Bankruptcy/Foreclosure cases.

1 am asking the following from the court
1. 1am requesting the court to deny Attorney Michael Johnson's request to resign from my
case due to the actions and letter from Bank New York Mellon being on a dual-track dated

June 2020.

Ralph L. Sanders CACE 19-24331 Page 4 of 5

 
Case 19-24331-PGH Doc 85_ Filed 06/2 Page 5 of 26
e 19-24331-PGH Doc80 Filed 06/ reio0 Page 5 of 24
Ralph L. Sanders 19-24331-PGH Delay Mr Johnson

2. lam requesting Mr. Johnson to eliminate the wording in his request, where he states the
case is winding down. That sounds negative to any potential law firm to represent me

3. lam requesting that Mr. Johnson assist in the finding of a replacement law firm.

4. tam looking for any help/guidance the court may have to offer about how do | counter the
statement (1am in bankruptcy) the law firms use that deny my non-bankruptcy legal cases
(homeowner Insurance, consumer protection act, etc....) Maybe | get the other law firms

back

https://www.avvo.com/legal-answers/authorized/bankruptcy-chapter-13--can-creditor-pull-asset-out-

4895893.html?answer_id=9992973#answer 9992973

Respectfully

Ralph. L. Sanders

561 SW 60" Ave
Plantation, Fl. 33317
954.247.1557 Home
754.801.7097 Cell Phone

2"? home Broward County Law Library with FREE West Law/Lexis

Raiph L. Sanders CACE 19-24331 Page 5 of 5

Fok

 
 

 

 

 

 

 

 

Case 19-24331-PGH Doc 85_ Filed 06/29/20 Page 6 of 26
Case 19-24331-PGH Doc 80 Filed 06/16/20 Page 6 of 24

Inverse Condemnation By the City of Plantation

| have an issue, Inverse Condemnation, due to the actions by the City of Plantation
Utilities Depart and indirectly by the Old Plantation Water Control District (OPWCD)
https://www.opwed.org/ .

| live by a 20 foot waterway where the private property line includes ‘to the middle of the
canal. (10 feet) See the attached from Broward county records and OPWCD letter.
Every house along the OPWCD waterways property line extends to the middle of the
waterway and is considered private property.The 20 feet of waterway has a drainage
easement. In 2001, a area of the City of Plantation, named Plantation Isles, asked the
City of Plantation to clean the muck from the waterway. The City said, no, due to the
land in the private canal property of the homeowner. https://www.sun-
sentinel.com/news/fl-xpm-2001-04-26-0104260166-story.html there are other articles leading
up to the meeting.

My property along the waterway, actual land, not the water, is shrinking. The waterline
is getting closer to the house. When | first moved into my home in 2004, it was not an
issue. After the hurricane, Wilma, when | had lots of City building and zoning inspectors
around the house checking on the repairs to my house, no issues brought up about the
distance my home to the waterway. The repairs were done from 2006 to 2007.
Recently | have noticed it is gotten worse this past year. The building code that was an
effect when my house was built stated fat my house should be 25 feet away from the
water. | checked with the City of Plantation stated that variances were issued to bring

the property distance variance to 15 to 20 feet away from the water. | am 10 feet away

Ralph L. Sanders Ralph.L.Sanders@gmail.com Page 1 of 7

Td
 

 

ase osass pen BMoceo ‘PHiaVeaeed PagS 4 3b59

from the waterway. That area shows the house that is close to water is the master
bedroom and bathroom depending on how you measure the whole master bedroom
bathroom would have to be eliminated or maybe about two feet left.

Please, this is not a one-off issue. | saw about 10 other homes that were too close to
the waterway on my short waterway that connects with other waterways.

| was going crazy trying to figure out how this could occur. | got in contact with the
OPWCD about what | am on tidal waterway or non-tidal. According to the email from the
OPWCD, | am not on tidal waterway. There should be no movement of the water per
the OPWCD email. the canals, lakes and DUCK PONDS are designed for gravity flow of
the water to the State road 84 pumping system. OPWCD does not maintain the depth of
the canals; they just maintained the waterways for water hyacinth, mosquito spraying
but no dredging a muck. | thought maybe the muck had gotten so high (I measure 1-3
ft., higher when getting closer to Duck Pond) that the water level was up higher but
OPWCD just knows the water level always at one exact level during the dry season

and another level during the wet season, even without any meters in the water in this
area.. | started to look at how many other homes in this area, not within the 25ft 20 feet
or 15 feet away from the water. | found at least 10 houses within my 2-block radius. |
emailed the mayor's office to bring up the topic of issues with homes in my area. | just
stated that the topic was there are maybe 20+ homes that need to be rebuilt and asked

her assailant for an appointment. See attached email to Mayor Office Denied.

Side note | violated the Plantation Building code (1960 & current) with the house being

too close to the water.

Ralph L. Sanders Raiph.L.Sanders@gmail.com Page 2 of 7

Ax
“€ase 1924331 PGH ‘Doc 80 ‘Filed 0eAe20 Page B ot 24

| had posted in Adjuster central looking for a law firm with adjusters to take on
Universal Property and Casualty.

https://www.facebook.com/groups/184500188231180/permalink/3563796616968170/?comm

 

ent_id=3563952520285913

* Rod Buvens There are plenty of lawyer billboards all around you up
there.

KP. GED. HL LAW. MERLIN...
Just pick one.

i work for most of them. &
Like Reply 2d

~% View 5 more replies

© Ralph L Sanders & | filled out the Merlin call me app.

| looked at your website. Saw the section on "Inverse Contamination". Light bulb went
off (very dim)

There is a city of Plantation park, named "The Duck Pond" at the end of my two-block
long waterway. My waterway does connect with other canals, lakes, etc.... The Duck
Pond has a number of City of Plantation drainage pipes leading into the pond.

This neighborhood is special. We seem to have the only park in the City with homes on
the waterway with a Lift Station for the City of Plantation utilities to suck up the water in
the duck pond thereby creating a manmade tidal action that based on the end results,
the property and homes are not designed for.

Previously | was just looking at the houses to see who was closest to the water once |

realize it was the lift station was creating the damage. , I'm not the quickest that the lift

Ralph L. Sanders Ralph.L.Sanders@gmail.com Page 3 of 7

 

Art
 

 

 

station was creating a manmade tide or, in this case, City made tidal action which is
causing damage to not only my home but the other homes in my area . | went canoeing
on the waterway and took photos of all the homes back or side yards on the waterway.
The tidal action a very long crevice in the banks of many of the homes, some cases
collapsed the sea walls or has eaten away the earth so much there are trees down in a
Waterway not small trees but trees that have been there for some time. There are even
stumps in the waterway of trees that had to chainsaw down due to the unnatural

tide. About six large trees are in a position to collapse on the neighbors across the
waterway. Two of the trees are at a 45-degree angle due to the City of Plantation utility
engineering flaw.

Is the City of Plantation aware of the banks being eaten away? Yes. The reason | say
yes is due to the following reasons.

1. The prior owner of 455 SW 60" ave, Plantation was cited by the City of Plantation
for putting clay tiles in his waterway due to dry land was disappearing. They sold
their home about a year later. | do not know why. They sold. His home is the last
house before the duck pond and has some of the worse lose. Of land
https://bcpa.net/Recinfo.asp?URL_ Folio=504111070100

2. The park is maintained on a regular bases, the trees in the park are now in violation of the
City of plantation code of how close to plant (Google map vs. the photos | took Saturday
(May 9, 2020)

3. There are trees, benches missing from prior google map photos. | presume the city park
would have information as to why the benches are no longer at the duck pond.

4. Plus | think | got on the do not communicate list with the City (gut feeling)

Ralph L. Sanders Ralph.t.Sanders@gmail.com Page 4 of 7

”
 

 

 

 

 

 

Case 19-24331-PGH Doc 85. Filed.06/29/20 Page
Case 19-24331-PGH Doc 80 Filed 06/16/20 Pag

v
»

Attached are the following items

1 Email from old Plantation Water Management District about how the water
should flow

2 Communication emails from the South Florida Water Management District
about the old plantation water weigh any amount of water at the old plantation
Waterway is pumping into North New River drainage one year they pumped to billion
gallons of water and the North New River. See attached spreadsheet and emails from
the South Florida Water Management District showing the pumping from OPWCD

3. Email OPWCD all the canals and waterways design to gradually naturally
geographically flow into the North New River.

4 Email from Broward County Government showing the canals and a property,
above and below water, are privately owned as part of the house map from Broward
County Government, showing the layout of this area. 1960.

5. The lift station photos pumping station that is at the end of this waterway,
which has some major drainage pipes to it, and pumping capability going in both
directions. The waterways along here were not designed and built to take that. The
private lands as you get closer to the duck pond/city of Plantation utilities lift station gets
worse. My home when | had purchased it, was on X elevation. In 2014, per FEMA AH
elevation. FEMA new proposed elevation surveys home would become AE elevation
and my home needs to be rebuilt per GC's and other public adjusters. That is just due to

the roof, trusses, electrical, pumping etc... Issues

Ralph L. Sanders Ralph.L.Sanders@gmail.com Page 5 of 7
 

Case 19-24331-PGH Doc 85_ Filed 06/29/20 Page
Case 19-24331-PGH Doc 80 Filed 06/16/20 Pave 11

es

6. My communication with the mayor's office asking to speak with her regarding
some homes that may need to be rebuilt but that was based on just a distance from the
water to the house

7 surveys from when the house was first built | have to pick those up from
Plantation City Hall along with a couple of other homes surveys.

8 | asked for a copy of the variances that were issued by the City of Plantation
about the distance from the water to the home. | got the third degree as to why do |
need copy of the variance, why should | have them (I did not bring up Freedom in
information) it was she was putting brakes on getting a copy of the variances. My
understanding is that the City is very liberal and giving out variances to homeowners,
but that is just second-hand information

9. Photos of the various homes that have suffered damages due to the list
station unnatural title | have not asked for records on the lift station or anything related.
| am asking from the SFWMD the years of how much water was pump out into the NNR
by OPWCD from the City of Plantation using lift systems. There are 127 lifts in
Plantation per City of Plantation Water Management sewer system Department. Note
there are other city parks where there are homes near or on the same interconnected
waterway. | have been unable to find another city park that has a lift station as my
neighbors, and | have. It seems we are special.

10. Google street view of another nearby City Park that has drainpipes but no Lift

stations

Ralph L. Sanders Raiph.L.Sanders@gmail.com Page 6 of 7

Al.
 

 

https:/Awww.google.com/maps/@26.1133137,-
80.2298958 3a, 75y,113.33h,83.32t/data=!3m6!1e1!3m4!1s-

axiXRkqT TpvkS42wibHF w!2e0!7i116384!8i8 192

Link to City of Plantation municipal code for wastewater.
https://library.municode.com/fi/plantation/codes/code_of_ordinances?nodeid=PTIICOO

R_CH26UT

 

Ralph If/Sanders
561 SW 60" ave
Plantation, Fl. 33317
954.247.1557 home

954.801.7097 cell (active tomorrow, replacement phone)

Ralph L_ Sanders@yahoo.com

Ralph.L.Sanders@Gmail.com

Ralph L. Sanders Ralph.L.Sanders@gmail.com Page 7 of 7
 

 

 

 

 

 

 

 

524231, il Page 13 of 26
RJ. Sullivan Corp Pai GEE My Basen pes SAWYe BP GiRetead ano Page 13 oF 24
Broward County Case Number: CACE14008682
State Reporting Number: 062014CA0Q08682AXXXCE
Court Type: Civil
Case Type: Contract and Indebtedness
Incident Date: N/A
Filing Date: 05/07/2014
Court Location: Central Courthouse
Case Status: Reclosed Case
Magistrate Id / Name: N/A
Judge ID / Name: 05 Bidwill, Martin J.
= Party(ies) Total: 2
@ Attorneys / Address
Party Type Party Name @ Address %* Denotes Lead Attorney
Plaintiff RJ. Sullivan Corp %* Lawrence, Joseph W, II
Retained
Bar ID: 211303
Vezina, Lawrence & Piscitelli, P.A
Museum Building, Suite 150
300 S.W 1st Avenue
Fort Lauderdale, FL 33301
Status: Active
Defendant Hazen and Sawyer, P.C. % Hiid, Franklin Jay
Retained
Bar ID: 169810
Martin | Hild, P.A.
555 Winderley Pl Ste 415
Maitland, FL 32751-7133
Status: Active
= Disposition(s) Total: 1
Date Statistical Closure(s)
08/29/2018 Disposed by Non-jury Trial
Date Disposition(s) View Page(s)

 
Date

08/29/2018

10/04/2018

12/14/2018

Case 19-2 =P
Case 19

Final Judgment

Satisfaction of Judgment
Vol./Book 0 , Page 0, 1 pages

Doc 85_ Filed 06/29/20
Doc 80 ‘Filed 06/16/20

Instrument Number 115370924

Satisfaction of Judgment
Vol./Book 0 , Page 0, 1 pages

og
—_

instrument Number 115522887

 

 

 

 

 

 

= Event(s) & Document(s)

Date

10/12/2018

09/21/2018

09/05/2018

09/05/2018

09/05/2018

08/29/2018

03/14/2018

03/14/2018

03/14/2018

03/14/2018

02/22/2018

02/20/2018

02/20/2018

Description

Notice of Filing

Motion for Attorney Fees

Evidence Located in Warehouse

Exhibit List

Defenses

Order

Memorandum in Opposition
Memorandum in Opposition
Memorandum in Opposition
Memorandum in Opposition

Motion to Strike

Notice of Filing

Opposition

Additional Text

Party: Plaintiff R.J. Sullivan Corp

Party: Plaintiff RJ. Sullivan Corp

CIVIL BOX 1142 ON 2

ON POST-TRIAL MOTIONS

Party: Defendant Hazen and Sawyer, P.C.

PROPOSED FINAL JUDGMENT
Party: Defendant Hazen and Sawyer, P.C.

PLAINTIFF'S MOTION FOR DISMISSAL OF
DEFENSES AND JUDGMENT ON
DEFENDANT'S LIABILITY

Party: Defendant Hazen and Sawyer, P.C.

Total: 170

View Pages

ii 153

rFrrereer EP
Bo Ww 6b NYS FF WO

2
ki 96
ii 164
ii 26

 
Case 19-24331-PGH Doc 85 Filed 06/29/20 Page 15 of 26
 

—

 

Date

01/09/2018

01/09/2018

01/09/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/08/2018

01/02/2018

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/18/2017

ase 19-24331-PGH Doc 85

Descript@Aise 19-24331-PGH ‘Doc 80

Pre-Trial Memorandum
Memorandum tn Opposition
Memorandum in Opposition

Notice

Brief
Brief
Brief
Brief
Brief
Brief
Brief

Notice of Filing Deposition

Notice of Filing Deposition

Notice of Fiting Deposition

Exhibit List

Defendant's Exhibits
Defendant's Exhibits
Defendant's Exhibits
Defendant's Exhibits
Defendant's Exhibits

Defendant's Exhibits

Fil Page 16 of 26
PACHUAsED ‘Date 16 oF 24
Of Production at Trial

Party: Plaintiff RJ. Sullivan Corp

of William Puisford dated November 18,
2017
Party: Plaintiff RJ. Suilivan Corp

TRANSCRIPTS OF JASON BUCKWALTER
Party: Plaintiff R.J. Sullivan Corp

Transcript of Gerald C. Hartman, P.E. and
Deposition Exhibits Nos. 72,73,74 and 75
Party: Plaintiff RJ. Sullivan Corp

HAZEN AND SAWYER, P.C.'S TRIAL
EXHIBIT LIST WITH NOTED
SUPPLEMENTAL OBJECTIONS1 BY
PLAINTIFF RJ. SU

LIVAN CORP

CerPeer ;

rrRrrPrRrererreree Pr

- 6h

-

rrRreereee iP

Pages

23

18

13

14

211

97

201

16

 

 
 

 

 

 

 

P Date

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/18/2017

12/07/2017

10/24/2017

10/17/2017

10/17/2017

10/13/2017

10/02/2017

10/02/2017

09/29/2017

09/27/2017

09/26/2017

09/26/2017

09/20/2017

09/19/2017

09/18/2017

09/06/2017

.Case 19-24331-PGH Doc 85
Descripti@alse 19-24331-PGH Doc 80

Defendant's Exhibits
Defendant's Exhibits
Defendant's Exhibits
Defendant's Exhibits

Defendant's Exhibits

Defendant's Exhibits
Defendant's Exhibits

Motion to Appear Telephonically

Order Resetting
Order Denying Motion
Order Granting Motion

Motion for Disqualification

Notice of Hearing

Reply

Memorandum in Opposition
Order Setting
Notice of Hearing

Motion for Continuance

Order Denying Motion
Order Setting

Order

Supplemental Exhibit List

Page 17 of 26
Page 17 of 24

"Hea SSAS PD
Defendant ID Exh. No. 001;
Defendant ID Exh. No. 2(A)
Defendant ID Exh. No. 2(8)

PURCHASE ORDER

PROJECT NO. 07-35 GULFSTREAM
MASTER PUMP STATION CONVERSION
AMENDMENT NO. 1

PURCHASE ORDER

AGREEMENT DATED AUGUST 24, 2017

Party: Defendant Hazen and Sawyer, P.C.

Trial 12-15-17 @ 9:30 am rm 16160

FOR DISQUALIFICATION

FOR CONTINUANCE OF TRIAL

Party: Defendant Hazen and Sawyer, P.C.

Frank Hild fon 16910

Party: Defendant Hazen and Sawyer, P.C.

Non JT 10-20-17

OF TRIAL

Party: Defendant Hazen and Sawyer, P.C.

FOR PARTIAL SUMMARY JUDGMENT

Non JT 09-22-17

ON JOINT STIPULATION TO EXTEND
DATE FOR FILING/SERVING OBJECTIONS
TO PROPOSED TRIAL EXHIBITS

PePeeer >

rPrrRrRrePrerFrPRrRPrRrPeereepeepeirprereerpreerirere ier

-

Pages

24

14

17

 

Bal |
 

 

 

 

Date

09/06/2017

09/06/2017

09/06/2017

09/06/2017

09/02/2017

08/31/2017

08/29/2017

08/25/2017

08/25/2017

08/24/2017

08/21/2017

08/21/2017

08/18/2017

08/18/2017

08/17/2017

_Case 19-24331-PGH Doc 85
DescriptOase 19-24331-PGH Doc 80

Objection

Objection

Objection
Joint Stipulation

Order

Joint Stipulation

Supplemental Witness List

Notice of Service
Order Making Court File Confidential

Joint Pre-Trial Stipulation

Notice of Taking Deposition

Response to Request for Production

Motion in Limine
Motion in Limine

Memorandum of Law

PARA BAER Pade 18 of 24
Party: Defendant Hazen and Sawyer, P.C.

TO ENTRY INTO EVIDENCE OF MARKED
FOR IDENTIFICATION DEPOSITION
EXHIBITS

Party: Plaintiff RJ. Sullivan Corp

TO PLAINTIFF, R. J. SULLIVAN CORP.'S,
TRIAL EXHIBIT LIST
Party: Defendant Hazen and Sawyer, P.C.

TO EXTEND DATE FOR FILING/SERVING
OBJECTIONS TO PROPOSED TRIAL
EXHIBITS

ON JOINT STIPULATION TO EXTEND
DATE FOR FILING/SERVING OBJECTIONS
TO PROPOSED TRIAL EXHIBITS/Stipul
tion is approved

TO EXTEND DATE FOR FILING/SERVING
OBJECTIONS TO PROPOSED TRIAL
EXHIBITS

Party: Plaintiff RJ. Sullivan Corp
Defendant Hazen and Sawyer, P.C.

Party: Defendant Hazen and Sawyer, P.C.

Party: Plaintiff RJ. Sullivan Corp
Defendant Hazen and Sawyer, P.C.

Alan Miller Flowserve Wednesday, 10:00
a.m. August 30, 2017

Party: Defendant Hazen and Sawyer, P.C.
Party: Defendant Hazen and Sawyer, P.C.

Party: Plaintiff RJ. Sullivan Corp

View

- rFbRr FF

FF

- FF

Pages

18

53

23

15

 
 

 

 

 

Date

08/17/2017

08/14/2017

08/14/2017

08/14/2017

08/14/2017

08/14/2017

08/14/2017

08/11/2017

08/11/2017

08/11/2017

08/11/2017

08/11/2017

08/09/2017

08/02/2017

07/25/2017

07/25/2017

DescriptiGase 19:24331 PGH ‘Doc 80 ‘FAMABEABRO Page 19 ot 28

Notice of Filing

Notice of Filling Deposition
Notice of Filing Deposition

Notice of Filing Deposition

Notice of Filing Deposition

Notice of Filing Deposition

Notice of Appearance

Notice of Taking Deposition
Notice of Taking Deposition
Notice of Taking Deposition
Notice of Taking Deposition

Notice of Taking Deposition

Notice of Hearing

Motion for Partial Summary Judgment

Notice of Filing Answers to interrogatories

Agreed Order

THE AFFIDAVITS OF WILLIAM PULSFORD,
GERALD C. HARTMAN, P.E. AND BRIAN
HANSEN, CPA IN OPPOSITION TO
DEFENDANT'S MOTION FOR PARTIAL
SUMMARY JUDGMENT

Party: Plaintiff RJ. Sullivan Corp

EXHIBIT NUMBER 65 IN OPPOSITION

NOTICE OF FILING DEPOSITION
TRANSCRIPTS OF WILLIAM PULSFORD IN
OPPOSITION TO DEFENDANT'S MOTION
FOR

ARTIAL SUMMARY JUDGMENT

Party: Plaintiff RJ. Sullivan Corp

transcripts of Jason Buckwalter dated
November 18, 2015 and July 132017
Party: Plaintiff R.J. Sullivan Corp

transcript of Casey Sullivan dated July
13,2017
Party: Plaintiff RJ. Sullivan Corp

RANDY C. CARDOZA, It, ESQ
Party: Defendant Hazen and Sawyer, P.C.

Gary Bors

Ted NeSmith, CPA, CVA

(Amended) Gary Bors. Tuesday, August
29,2017 @ 1:00 p.m

AND MEMORANDUM OF LAW IN
SUPPORT THEREOF
Party: Defendant Hazen and Sawyer, P.C.

Regarding Disclosure of Expert
Witnesses Dated 6/7/17 and Pitf's
Supplemental Expert Witness Disclos
re Dated 7/5/17

Lg

0

rrRrPrRePRer?RFereer -F

-

Pages

26

288
176

211

97

27

72

ft

 
 

 

 

Date

07/21/2017

07/21/2017

07/13/2017

07/05/2017

06/30/2017

06/22/2017

06/20/2017

06/19/2017

06/07/2017

06/07/2017

06/01/2017

05/17/2017

05/01/2017

05/01/2017

05/01/2017

05/01/2017

04/19/2017

03/22/2017

03/14/2017

03/10/2017

03/07/2017

02/28/2017

Doc 8
Doc 8

OU

Descrist@ase 19-24331-PGH
Mediation Report

Notice of Service

Disclosure of Expert Witness

Supplemental Witness List

Notice of Service
Notice of Service of Interrogs
Notice of Taking Deposition

Notice of Appearance

Notice of Service

Disclosure of Expert Witness
Notice of Service of Interrogs
Notice of Service

Notice of Taking Deposition
Notice of Taking Deposition
Notice of Taking Deposition

Notice of Taking Deposition

Notice of Mediation
Notice of Mediation

Subpoena Duces Tecum W/O Deposition
Returned Served

Order Appointing Court Mediator
Calendar Call-Order Setting Triai

Notice of Production From Non-Party

PARHORAGHS Page 20 St 24

EXPERT WITNESS DISCLOSURE
Party: Plaintiff R.j. Sullivan Corp

July 11, 2017 at 9am

THE LAW FIRM OF MARTIN HILD P.A, AS
CO-COUNSEL

Party: Defendant Hazen and Sawyer, P.C.

(amended) OF JORGE ATOCHE
OF ANA GARCIA
of Jorge Atoche

OF GLENN CUNNINGHAM
Party: Plaintiff RJ. Sullivan Corp

FRANK C. WALKER

08-25-2017

CPP:

rrRre Pe

rFrRPPRPeRFePFree EP

rFrrerRriree iE

14

 
 

 

 

 

Date

02/28/2017

02/28/2017

02/28/2017

10/03/2016

10/03/2016

09/02/2016

09/02/2016

07/11/2016

06/20/2016

04/29/2016

03/25/2016

02/12/2016

02/11/2016

02/09/2016

11/30/2015

10/29/2015

10/02/2015

06/03/2015

05/18/2015

03/17/2015

GH, Doc

e 19-24331-
Descript@age 19-24331-PGH ‘Bo

Stipulation & Order

Order for Substitution of Counsel

Notice of Non jury Triai

Response to Request for Admissions
Response to Request for Production
Request for Admissions

Request for Production

Notice of Cancellation

Notice of Hearing

Motion to Compel Production

Notice of Cancellation

Notice of Serving Proposal for Settlement

Notice

Re-Notice of Taking Deposition
Re-Notice of Taking Deposition
Notice of Taking Deposition

Re-Notice of Taking Deposition
Re-Notice of Taking Deposition

Notice of Cancellation

Re-Notice of Taking Deposition

Soc 60 ‘Hd RA GS

Page 21 of 24

for substitution of counsel for pitf the
new counsel shall be joseph lawrence
fon: 211303

Party: Plaintiff RJ. Sullivan Corp

July 14, 2016 @ 8:45 a.m.. Rm 920A

Party: Defendant Hazen and Sawyer, P.C.

deposition of Glenn Cunningham

Party: Plaintiff R.J. Sullivan Corp

OF LAW FIRM NAME CHANGE, AMENDED
DESIGNATION OF EMAIL ADDRESSES,
AND NOTICE OF APPEARANCE

Party: Defendant Hazen and Sawyer, P.C.

Glenn Cunningham; Jorge Atoche; Ana
Garcia

Jorge Atoche ; Glenn Cunningham ; Ana
Garcia

Jorge Atoche , Ana Garcia , Glenn
Cunningham

DEPO OF GARY BORS
Gary Bors

of depo of Gary Bors 05/20/15 @ 10:00
AM

Gary Bors

rRrFPRPPRPRFRPRFPRPRFRPrFiPF EF

lg

r FF F

re

Pages

13

10

13

 
— |
_ Case 19-24331-PGH Doc 85 _ Elilaed Page O ;
Date DescriptiGlise 19-24331-PGH Doc 80 rhea Sea ao Page 55 St 5a View — Pages
03/17/2015 Notice of Filing Designation of Emailing FRANK J. HILD, Esquire of the Law Firin of ii 2
Addresses GREGORY S. MARTIN & ASSOCIATES, P.A.
03/17/2015 Notice of Taking Deposition AMENDED/OF WILLIAM PULSFORD i 2
03/17/2015 Notice of Taking Deposition AMENDED/OF JASON BUCKWALTER i 2
01/27/2015 Notice of Taking Deposition Gary Bors & 2
09/22/2014 Notice of Compliance WITH REQUEST FOR PRODUCTION OF é 2
DOCUMENTS/ TO THE PLAINTIFF, RJ
SULLIVAN CORP
Party: Defendant Hazen and Sawyer, P.C.
09/03/2014 Notice of Filing Original Verified Return of Service & 2
Party: Plaintiff RJ. Sullivan Corp

 

08/27/2014 Answer to Interrogs NOTICE OF SERVING VERIFIED ANSWERS ii 46
TO DEFENDANT, HAZEN AND SAWYER'S
FIRST SET OF INTERROGATORIES
Party: Plaintiff RJ. Sullivan Corp

08/26/2014 Notice of Compliance WITH REQUEST FOR COPIES i 1
Party: Plaintiff RJ. Sullivan Corp

08/12/2014 Notice of Cancellation OF DEPOSITION DUCES TECUM OF THE
CORPORATE
REPRESENTATIVE/MANAGING AGENT
FOR PLAINTIFF

-
N

08/05/2014 Response to Request for Production

og
Ww

Party: Plaintiff RJ. Sullivan Corp

08/05/2014 Request for Copies (Pursuant to Rule TO PLAINTIFF i 2
1.351) Party: Defendant Hazen and Sawyer, P.C.
07/02/2014 Motion for Enlargement of Time TO RESPOND TO DISCOVERY i 2

Party: Plaintiff R.J. Sullivan Corp

06/27/2014 Notice of Taking Deposition Duces Tecum CORPORATE
REPRESENTATIVE/MANAGING AGENT
FOR PLAINTIFF RJ SULLIVAN CORP

-
N

06/27/2014 Request for Production FIRST REQUEST FOR PRODUCTION OF é 5
DOCUMENTS TO HAZEN AND SAWYER,
P.C
Party: Plaintiff R.). Sullivan Corp

06/27/2014 Notice of Production From Non-Party B 6
Party: Plaintiff R.J. Sullivan Corp

06/02/2014 Notice of Fillng Designation of Emailing i 2

je mae Ade.

 

 

 
 

 

 

 

 

 

Case 19-24331-PGH Doc85 Eilad age 23 0
Date Descript@ase 19-24331-PGH Doc ed hed sedans page 23 St 38 View — Pages
05/27/2014 Answer & Affirmative Defenses GB 5
Party: Defendant Hazen and Sawyer, P.C.
05/20/2014 Notice of Filing/Affidavit of Service Sums Returned Srvd 05-08-14 Hazen and ii 3
Returned Served Sawyer P.C,/attached
Party: Plaintiff RJ. Sullivan Corp
05/07/2014 _Civil Cover Sheet B& 2
05/07/2014 Complaint (eFiled) é 4
05/07/2014 eSummons issuance | aa
Party: Defendant Hazen and Sawyer, P.C.
05/07/2014 _—sFiling Fee Payor: MICHAEL E. STEARNS, ESQ. ;
Userid: CTS-fg/t ; Receipt:
20141FA1A060120;
Amount: $401.00
05/07/2014 Summons Issued Fee Payor: MICHAEL E. STEARNS, ESQ. ;
Userid: CTS-fg/t ; Receipt:
20141FA1A0601 20;
Amount: $10.00
- Hearing(s) Total: 0
There Is no Disposition information availiable for this case.
Total: 0

= Related Case(s)

There Is no related case information avallable for this case.

 

 

 
 

BK 19-24331 Ralph LCSand@24331-PGH Doc 85 Filed 06/29/20

From: ralph sanders (ralph_l_sanders@yahoo.com)
To: _ flsb-emergency-filings@flsb.uscourts.gov
Date: Monday, June 15, 2020, 07:32 PM EDT

See attached.

Dear Honorable Judge Paul G. Hyman, Jr

UNITED STATES BANKRUPTCY COURT
United States Courthouse

299 E. Broward Blvd.

Courtroom: 301 / Chambers: Room 303
Fort Lauderdale, FL 33301

I am objecting to Mr. Johnson's request to quit in the middle of litigation until I have a

replacement law firm. (30 days?) The 5 double space letter goes into more detail

OK OK KOK OK RK Ko oR KK IK OK KK IK KK KK kok RR RK ok ok kk kK ok kK ok ok

3K OK 2 OK 2k OK ok

On Monday, June 15, 2020, 01:08:05 PM EDT, FLSB EMERGENCY FILINGS <flsb-emergency-filings@flsb.uscourts.gov> wrote:

_ This email service is available for submission of documents for filing in a bankruptcy case. All documents must be in .pdf format.

Page 24 of 26

Instructions for submission of documents are available on our website: www.fisb. uscourts. gov.

The U.S. Bankruptcy Court for the Southern District of Florida now offers debtors the opportunity to request receipt of court notices
and orders via email, instead of U.S. mail, through a program called “Debtor Electronic Bankruptcy Noticing” or “DeBN.” DeBN is
a free and voluntary service. Visit our website here: https:/www.fisb.uscourts. gov/debtor-electronic-bankruptcy-noticing-debn to

learn more and to enroll.

. To view bankruptcy documents online, you may register for a PACER account by visiting www.pacer.gov. There is a $.10 per page
charge for case information on this system; however, if you accrue less than $30.00 in a particular quarter, the fees are waived for

that quarter. You may aiso contact PACER by telephone at: 800-676-6856.

If you have any questions regarding a bankruptcy matter, you may contact the Clerk’s office by telephone at : 954-769-5700; or by

_ email at: webmaster@fisb.uscourts.gov.
 
 

 

 

Case 19-24331-PGH Doc 85 Filed 06/29/20 Page 26 of 26

. From: ralph sanders <ralph_|_sanders@yahoo.com>

Sent: Monday, June 15, 2020 12:55 PM
. To: FLSB EMERGENCY FILINGS <FLSB-~-EMERGENCY-FILINGS @fisb.uscourts.gov>
: Subject: Test email BK 19-24331 Ralph L. Sanders

BK 19-24331

| am sending a test email just to make sure that | have the email address correct.

_ The First real email will be the 30,000-foot view of why Mr. Johnson can not resign at this time with some
- detail with backup from other lawyers and with my mortgage company & mortgage servicing operating on
a dual-track.

_ The second email will 20,000-foot level with more detail of additional issues of why | need a lawyer to
watch my back

The third email 777

_ Regards

Ralph L. Sanders
561 SW 60th ave
. Plantation, FL. 33317

954.247.1557
754.801.7097

|e] Dear Honable.docx
28.6kB

Bick
